        Case 2:19-cv-07317-JMA-AKT Document 13 Filed 02/11/20 Page 1 of 3 PageID #: 41

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District of New York


                          Brandon Lisi                              )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 2:19-cv-07317-JMA-AKT
                                                                    )
Federal Bureau of Prisons, United States of America,                )
Department of Justice, John Doe #1 - #10, Jane Doe                  )
          #1 - #10, XYZ Entities #1 - #10                           )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See attached rider




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Brandon Lisi
                                           62739-054
                                           MDC - Brooklyn
                                           PO Box 329002
                                           Brooklyn, NY 11232


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              DOUGLAS C. PALMER
                                                                              CLERK OF COURT


Date:    02/11/2020                                                           s/ Lisa Florio
                                                                                        Signature of Clerk or Deputy Clerk
         Case 2:19-cv-07317-JMA-AKT Document 13 Filed 02/11/20 Page 2 of 3 PageID #: 42

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:19-cv-07317-JMA-AKT

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):




           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
Case 2:19-cv-07317-JMA-AKT Document 13 Filed 02/11/20 Page 3 of 3 PageID #: 43



                                        RIDER
Federal Bureau of Prisons
Director of Federal Bureau of Prisons
320 First Street, N.W.
Washington, D.C. 20534


United States of America
c/o Attorney General- United States
Department of Justice
950 Pennsylvania Avenue, N.W.
Washington D.C. 20530-0001


Department of Justice
Attorney General of the United States
950 Pennsylvania Avenue, N.W.
Washington D.C. 20530-0001
